Title: From Thomas Jefferson to Henry Dearborn, 31 October 1822
From: Jefferson, Thomas
To: Dearborn, Henry


Dear Sir
Monticello
Oct. 31. 22.
Your letter of Aug. 31. dated so soon after your departure gave me hopes that the sufferings at sea of mrs Dearborne and yourself, if any, had been short. I hope you will both find Lisbon a pleasant residence. I have heard so much of it’s climate that I suppose that alone will go far towards making it so; and should the want of the language of the country lessen the enjoyment of it’s society, this will be considerably supplied by the numbers you will find there who speak your own language. take into the account also that you will escape the two years agitation just commencing with us. even before you had left us our newspapers had already begun to excite the question of the next president. they are advancing fast into it. many candidates are named, but they will settle down, as is believed, to Adams & Crawford. if the Missouri principle should mingle itself with the party divisions the result will be very doubtful. for altho’ it is pretended there are no longer any parties among us, that all are amalgamated, yet the fact is that the same parties exist now that ever existed; not indeed under the old names of Republicans and Federalists.  the Hartford Convention and battle of New Orleans extinguished the latter name. all now call themselves republicans, as the fox when pursued by dogs takes shelter in the midst of the sheep. finding monarchy desperate here, they rally to their next hope, a consolidated government; and altho’ they do not avow it (as they never did monarchism) yet it is manifestly their next object. hence you see so many of these new republicans maintaining in Congress the rankest doctrines of the old federalists. the judges aid in their old way as sappers and miners. one of the candidates is supposed to be a Consolidationist, the other for maintaining the barrier of state rights as provided by the constitution against the fear of Consolidation.Our Virginia University is now my sole occupation. it is within sight of Monticello, and the buildings nearly finished; and we shall endeavor, by the best Professors either side of the Atlantic can furnish to make it worthy of the public notice. strange as the idea may seem, I sincerely think that the prominent characters of the country where you are could not better prepare their sons for the duties they will have to perform in their new government than by sending them here where they might become familiarised with the habits and practice of self-government. this lesson is scarcely to be acquired but in  this country, & yet without it, the political vessel is all sail and no ballast.I have a friend, of Portugal, in whose welfare I feel great interest; but whether now there, or where, I know not. it is the Abbe Correa who past some years in the US. and was a part of the time the Minister of Portugal at Washington. he left it under an appointment to the cabinet-council of  Rio Janeiro, taking his passage thither by the way of England. while at London or Paris he would have heard that the king & court had returned to Lisbon; and what he did next is unknown here. he writes to none of his friends, & yet there is no one on whose behalf his friends feel a more lively solicitude or wish more to hear of or from. if at Lisbon, and it should ever fall in your way to render him a service or kindness, I should consider it as more than if done to myself. if things go unfavorably to him there, he would be recieved with joy into our University, and would certainly find it a comfortable & lucrative retirement. should he be in Lisbon, be so good as to say so to him. say to mrs Dearborne also how much she possesses the affection & respect of the whole family at Monticello, and accept for yourself the assurance of my constant friendship & respect.Th: Jefferson